FILED
                             NOT FOR PUBLICATION                            MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAFAEL CARRILLO-GASTELLUM,                       No. 13-71782

               Petitioner,                       Agency No. A205-317-895

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Rafael Carrillo-Gastellum, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) May 20, 2013, order

reinstating his January 19, 2013, expedited removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. Our review is “limited to confirming the agency’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
compliance with the reinstatement regulations.” Garcia de Rincon v. DHS, 539
F.3d 1133, 1136-37 (9th Cir. 2008). We deny in part and dismiss in part the

petition for review.

      The DHS did not err in issuing Carrillo-Gastellum’s reinstatement order,

where the record shows, and Carrillo-Gastellum does not contest, that he is an

alien, he was subject to a prior expedited order of removal in 2013, and he illegally

reentered subsequent to that order. See id. at 1137 (the court’s jurisdiction is

limited to reviewing the “three discrete inquiries an immigration officer must make

in order to reinstate a removal order: (1) whether the petitioner is an alien; (2)

whether the petitioner was subject to a prior removal order, and (3) whether the

petitioner re-entered illegally”); 8 U.S.C. § 1231(a)(5) (if the DHS “finds that an

alien has reentered the United States illegally after having been removed or having

departed voluntarily, under an order of removal, the prior order of removal is

reinstated from its original date”).

      In light of our limited jurisdiction, see Garcia de Rincon, 539 F.3d at 1137,

Carrillo-Gastellum’s contentions challenging a prior voluntary departure in 2012

are not properly before this court. See 8 U.S.C. § 1252(a)(1), (b).




                                           2                                       13-71782
      Carrillo-Gastellum’s request to hold his case in abeyance pending resolution

of Lopez-Venegas v. Johnson, No. 2:13-cv-03972 (C.D. Cal., filed June 4, 2013), is

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   13-71782